ALLONGE AND MODIFICATION AGREEMENT




This ALLONGE AND MODIFICATION AGREEMENT ("Modification") is entered into this
25th day of March, 2010, by and among GARY L. SHUPP, P.C., for the benefit of
those persons identified on Exhibit A attached hereto, or order ("Lender"); and
CASINOS USA, INC. a Colorado corporation ("Borrower");




RECITALS




A.

Borrower executed and delivered to Lender its promissory note in the original
principal amount of $237,748.91 dated as of January 17, 1997 (the “Note”).




B.

The obligations of Borrower under the Note are secured by a Deed of Trust
encumbering certain real property owned by Borrower legally described as Lot 5
and the Easterly 30 feet of Lot 4 laying perpendicular to Lot 5, Block 40, City
of Black Hawk, State of Colorado (the “ Deed of Trust” and “Property”,
 respectively).  




C.

The Deed of Trust is junior to (i) a deed of trust granted by Borrower to
Astraea Investment Management,  LP dated as of January 17, 1997 (the “Senior
Deed of Trust”) securing the repayment of a promissory note in the original
principal amount of $783,103.56 (the “Senior Note”) and (ii) a second deed of
trust granted by Borrower to Lisa Montrose, security the repayment of a
promissory note in the original principal amount of $761,202.21 dated as of
January 17, 1997 (the “Second Note”)..




D.

The Senior Note and Deed of Trust have been assigned to Global Casinos, Inc. and
are held by Global Casinos, Inc.   The Second Note and Deed of Trust have been
modified pursuant to that certain Allonge and Modification Agreement dated
December 30, 2009.




E.

The Note has currently matured and is now due and payable.




F.

The current outstanding balance of the Note is $176,540.41 (“Current Outstanding
Balance”)




G.

Borrower has requested, and Lender is willing to agree to, an extension of the
maturity date of the Note with modifications to its terms and subject to the
conditions hereinbelow set forth.




AGREEMENT




NOW THEREFORE, for the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:








1







--------------------------------------------------------------------------------

1.

Acknowledgement of Recitals.  Borrower and Lender acknowledge and agree that the
foregoing Recitals are true and correct statements of fact and that as of the
date of this Modification, they are indebted to Lender for the Current
Outstanding Balance as set forth in the foregoing Recitals  




2.

Modification of Loan.  Effective as of the date of this Modification, the terms
of the Note shall be modified as follows:







2.1

Maturity Date.  The maturity date of the Loan shall be extended to April 1, 2013
 ("Maturity Date"). .




2.2

Interest Rate.  The unpaid principal balance of the Loan shall accrue interest
at  the fixed rate of eight percent (8%) per annum, accruing from the date
hereof until the Note is paid in full.




2.3

Payments.  Monthly payments of $1,910.97, principal and interest, shall  be due
and payable on or before the first day of each month commencing April 1, 2010
and continuing on or before the first day of each month thereafter until the
Maturity Date, when all outstanding principal and accrued and unpaid interest
shall be paid in full.  The payments are based upon a twelve year amortization.




2.4

Collateral.   Borrower hereby acknowledges and agrees that the Property and Deed
of Trust granted to Lender as security for the Loan shall continue to secure the
Loan in the same priority position and is not changed or altered in any way by
this Modification.      




3.

Future Defaults. Borrower acknowledges that Lender has agreed to waive the
existing defaults on the Loan; however, Borrower acknowledges and agrees that
such waiver does not extend to any future default under the Loan, including,
without limitation, in the event additional debt is entered into by Borrower
without the prior consent of Lender.




4.

Authority to Enter into this Modification.  Borrower hereby states that it has
the requisite authority to enter into this Modification and hereby indemnifies
Lender from any and all claims or losses which Lender may incur as a result of
any party lacking the necessary requisite authority to enter into this
Modification.  All parties agree to execute any additional documentation or
provide any additional documentation as may be reasonably requested by Lender to
properly and further effectuate the terms of this Modification.




5.

Governing Law.  This Modification shall be governed by the laws of the State of
Colorado.  The prevailing party in any litigation hereunder shall be entitled to
recover reasonable legal fees and costs in addition to all other damages and
remedies at law.




6.

No Representations Language/No Endorsement of Success or Feasibility.  Borrower
and Guarantors understand and agree that Lender's consent to this Modification
is not to





2







--------------------------------------------------------------------------------

be construed by them or any other party as an endorsement or acknowledgment by
Lender, either explicitly or implicitly, of the feasibility or likelihood of
success of this Modification.  Further, Lender makes no representations
regarding the tax consequences of this transaction.  




7.

Successors Bound/Integration.  The provisions of this Modification shall bind
the respective heirs, executors, personal representatives, administrators,
successors and assigns of the parties hereto.  This Modification incorporates
all prior discussions and negotiations between the parties and may not be
amended except in writing duly acknowledged by the parties.




8.

Severability.  The invalidity or unenforceability of any term or provision of
this Modification shall not affect the validity or enforceability of the
remaining terms and provisions hereof and each provision of this Modification
shall be valid and enforceable to the fullest extent permitted by law.  




9.

Counterparts.  This Modification may be separately executed, each of which shall
be considered an original, and when taken together shall constitute the entire
agreement between the parties.













IN WITNESS WHEREOF, the undersigned have caused this Modification to be executed
as of the day and year first above written.




CASINOS USA, INC.,  a Colorado Corporation







By:  /s/ Doug James

Doug James, President




GARY L. SHUPP, P.C., as agent for the benefit

of those persons identified on Exhibit A (intentionally omitted) attached hereto







By:  /s/ Gary L. Shupp





3







--------------------------------------------------------------------------------




STATE OF COLORADO

)

)

COUNTY OF GILPIN

)







The foregoing instrument was acknowledged before me this 22nd day of March, 2010
by Doug James, President of Casinos USA, Inc.  




Witness my hand and official seal.







[SEAL]

/s/ Mary F. Barker

Notary Public

My commission expires: 08-06-2012













STATE OF COLORADO

)

)

COUNTY OF EL PASO

)







The foregoing instrument was acknowledged before me this 25th day of March,
2010, by Gary L. Shupp, President of Gary L. Shupp, P.C., a Colorado
professional corporation.




Witness my hand and official seal.







[SEAL]

  /s/ Teresa Kay Vahsholtz

Notary Public

My commission expires:  09-01-2013





4





